Case 3:17-cv-00072-NKM-JCH Document 1072 Filed 09/15/21 Page 1 of 5 Pageid#: 17896




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUÑIZ, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, JOHN DOE, and THOMAS
   BAKER,
                                      Plaintiffs,          Civil Action No. 3:17-cv-00072-NKM
                            v.

   JASON KESSLER, et al.,
                                      Defendants.



                                 PLAINTIFFS’ MOTION TO SEAL


          On July 15, 2021, the Court ordered the parties to “exchange and file exhibit lists on or

   before September 14, 2021.” (ECF No. 991). On September 14, 2021, Plaintiffs filed Plaintiffs’

   Trial Exhibit List pursuant to the Court’s Order. (ECF No. 1071). Plaintiffs’ exhibit list

   inadvertently included some information designated as “Confidential” and “Highly Confidential”

   under the Order for the Production of Documents and Exchange of Confidential Information

   (“Protective Order”). (ECF No. 167). Plaintiffs will file on September 15, 2021, a version of their

   exhibit list with no “Confidential” or “Highly Confidential” information. Accordingly, pursuant

   to the Protective Order, Plaintiffs hereby respectfully request that the Court enter the enclosed

   proposed order sealing docket entry 1071.
Case 3:17-cv-00072-NKM-JCH Document 1072 Filed 09/15/21 Page 2 of 5 Pageid#: 17897




     Dated: September 15, 2021                Respectfully submitted,



                                              /s/ Jessica Phillips
                                              Jessica Phillips (pro hac vice)
                                              PAUL, WEISS, RIFKIND, WHARTON &
                                              GARRISON LLP
                                              2001 K Street, NW
                                              Washington, DC 20006


     Of Counsel:                              Jessica Phillips (pro hac vice)
                                              Karen L. Dunn (pro hac vice)
     Roberta A. Kaplan (pro hac vice)         William A. Isaacson (pro hac vice)
     Julie E. Fink (pro hac vice)             Arpine S. Lawyer (pro hac vice)
     Gabrielle E. Tenzer (pro hac vice)       PAUL, WEISS, RIFKIND, WHARTON &
     Michael L. Bloch (pro hac vice)          GARRISON LLP
     Yotam Barkai (pro hac vice)              2001 K Street, NW
     Emily C. Cole (pro hac vice)             Washington, DC 20006-1047
     Alexandra K. Conlon (pro hac vice)       Telephone: (202) 223-7300
     Jonathan R. Kay (pro hac vice)           Fax: (202) 223-7420
     Benjamin D. White (pro hac vice)         jphillips@paulweiss.com
     KAPLAN HECKER & FINK LLP                 kdunn@paulweiss.com
     350 Fifth Avenue, Suite 7110             wisaacson@paulweiss.com
     New York, NY 10118                       alawyer@paulweiss.com
     Telephone: (212) 763-0883
     rkaplan@kaplanhecker.com                 Makiko Hiromi (pro hac vice)
     jfink@kaplanhecker.com                   Nicholas A. Butto (pro hac vice)
     gtenzer@kaplanhecker.com                 PAUL, WEISS, RIFKIND, WHARTON &
     mbloch@kaplanhecker.com                  GARRISON LLP
     ybarkai@kaplanhecker.com                 1285 Avenue of the Americas
     ecole@kaplanhecker.com                   New York, NY 10019-6064
     aconlon@kaplanhecker.com                 Telephone: (212) 373-3000
     jkay@kaplanhecker.com                    Fax: (212) 757-3990
     bwhite@kaplanhecker.com                  mhiromi@paulweiss.com
                                              nbutto@paulweiss.com


     Robert T. Cahill (VSB 38562)             Alan Levine (pro hac vice)
     COOLEY LLP                               Philip Bowman (pro hac vice)
     11951 Freedom Drive, 14th Floor          COOLEY LLP
     Reston, VA 20190-5656                    55 Hudson Yards
     Telephone: (703) 456-8000                New York, NY 10001
     Fax: (703) 456-8100                      Telephone: (212) 479-6260
     rcahil@cooley.com                        Fax: (212) 479-6275
                                              alevine@cooley.com


                                          2
Case 3:17-cv-00072-NKM-JCH Document 1072 Filed 09/15/21 Page 3 of 5 Pageid#: 17898




                                             pbowman@cooley.com
                                             J. Benjamin Rottenborn (VSB 84796)
     David E. Mills (pro hac vice)           WOODS ROGERS PLC
     Joshua M. Siegel (VSB 73416)            10 South Jefferson St., Suite 1400
     Caitlin B. Munley (pro hac vice)        Roanoke, VA 24011
     Samantha A Strauss (pro hac vice)       Telephone: (540) 983-7600
     Alexandra Eber (pro hac vice)           Fax: (540) 983-7711
     COOLEY LLP                              brottenborn@woodsrogers.com
     1299 Pennsylvania Avenue, NW
     Suite 700
     Washington, DC 20004
     Telephone: (202) 842-7800
     Fax: (202) 842-7899
     dmills@cooley.com
     jsiegel@cooley.com
     cmunley@cooley.com
     sastrauss@cooley.com
     aeber@cooley.com


                                             Counsel for Plaintiffs




                                         3
Case 3:17-cv-00072-NKM-JCH Document 1072 Filed 09/15/21 Page 4 of 5 Pageid#: 17899




                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 15, 2021, I filed the foregoing with the Clerk of Court
   through the CM/ECF system, which will send a notice of electronic filing to:


    Elmer Woodard                                    David L. Campbell
    5661 US Hwy 29                                   Justin Saunders Gravatt
    Blairs, VA 24527                                 Duane, Hauck, Davis & Gravatt, P.C.
    isuecrooks@comcast.net                           100 West Franklin Street, Suite 100
                                                     Richmond, VA 23220
    James E. Kolenich                                dcampbell@dhdglaw.com
    Kolenich Law Office                              jgravatt@dhdglaw.com
    9435 Waterstone Blvd. #140
    Cincinnati, OH 45249                             Counsel for Defendant James A. Fields, Jr
    jek318@gmail.com
                                                     Bryan Jones
    Counsel for Defendants Jason Kessler,            106 W. South St., Suite 211
    Nathan Damigo, Identity Europa, Inc.             Charlottesville, VA 22902
    (Identity Evropa), Matthew Parrott, and          bryan@bjoneslegal.com
    Traditionalist Worker Party
                                                     Counsel for Defendants Michael Hill,
                                                     Michael Tubbs, and League of the South



    William Edward ReBrook, IV                       Joshua Smith
    The ReBrook Law Office                           Smith LLC
    6013 Clerkenwell Court                           807 Crane Avenue
    Burke, VA 22015                                  Pittsburgh, Pennsylvania 15216
    edward@rebrooklaw.com                            joshsmith2020@gmail.com

    Counsel for Defendants Jeff Schoep, Matthew      Counsel for Defendants Matthew Parrott,
    Heimbach, Matthew Parrott, Traditionalist        Matthew Heimbach, and Traditionalist
    Worker Party, National Socialist Movement,       Worker Party
    and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 1072 Filed 09/15/21 Page 5 of 5 Pageid#: 17900




           I hereby certify that on September 15, 2021, I also served the following non-ECF
   participants via mail or electronic mail:

    Richard Spencer                                   Christopher Cantwell
    richardbspencer@icloud.com                        Christopher Cantwell 00991-509
    richardbspencer@gmail.com                         USP Marion, 4500 Prison Rd.
                                                      P.O. Box 2000
    Vanguard America                                  Marion, IL 62959
    c/o Dillon Hopper
    dillon_hopper@protonmail.com                      Robert “Azzmador” Ray
                                                      azzmador@gmail.com
    Elliott Kline a/k/a Eli Mosley
    eli.f.mosley@gmail.com
    deplorabletruth@gmail.com
    eli.r.kline@gmail.com




    Dated: September 15, 2021



                                                      /s/ Jessica Phillips
                                                      Jessica Phillips (pro hac vice)
                                                      PAUL, WEISS, RIFKIND, WHARTON &
                                                      GARRISON LLP

                                                      Counsel for Plaintiffs




                                                  2
